Candler, J.,
dissenting. The indictment charged the accused with false swearing, in that he made oath to a report to the effect that he had taught certain named children a certain number of ■days each during a named month. What purported to be a copy of the report was attached as an exhibit to the indictment. It consisted of three pages, and a separate oath appeared to have been made to each page. The false swearing charged against the accused was in regard to the names and number of days they had been taught as appeared on the first two pages .of the report. While the third page of the report is attached as an exhibit to the indictment, it was not charged that any portion of that page was false. The variance between the evidence and the indictment related to the names of children contained on the third page of the report. The evidence fully substantiated the charges of falseness in the sworn report; and the variance referred to, not being as to a matter about which the indictment charged that the accused swore falsely, I do not think it warrants a ruling that the verdict was without evidence to support it.